Citation Nr: 1139732	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  10-18 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Daughter of the Veteran and appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION


The Veteran served on active duty from July 1941 to February 1945.  The Veteran died in December 1991.  The appellant is the Veteran's widow, who filed a claim for service connection for the cause of death in January 1992. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Washington, D.C., and Baltimore, Maryland, Regional Offices (RO) of the Department of Veterans Affairs (VA).  The initial 1992 claim of the Veteran's widow for service connection for the cause of the Veteran's death was initially denied by VA in March 1992.  The Veteran's widow disagreed with the denial in June 1992.  A Statement of the Case (SOC) was issued in July 1992.  In October 1992, correspondence was received from the Veteran's widow that was accepted by the RO as a substantive appeal.  A supplemental SOC was furnished in July 1993.  As the case was never forwarded to the Board, the appeal of the March 1992 rating decision remains open.  

In April 2007, the RO received a statement that it understood to be a claim to reopen; however, in light of the fact that an appeal of the March 1992 rating decision had already been perfected, the April 2007 submission was not in fact a new claim, but may be considered additional evidence in support of the claim for service connection for the cause of the Veteran's death that was already on appeal.  In October 2007, the RO readjudicated the claim (which it characterized as a claim to reopen).  The appellant continued to express disagreement with the continued denial of the claim. 

In September 2010, the daughter of the Veteran and appellant appeared and testified at a Board personal hearing in Washington D.C., before the undersigned.  The appellant was unable to attend the hearing due to physical and mental impairments.  In the unique circumstances of this case where the appellant is unable to effectively participate in her case, the Board permitted the appellant's daughter appear at the Board hearing for the purpose of providing witness testimony regarding observable symptoms and competent lay testimony related to the cause of the Veteran's death.  A transcript of the hearing is associated with the claims file. 

The issue of service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151 has been raised at the September 2010 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over the issue of service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151, and it is referred to the AOJ for appropriate action. 

In addition, at the Board personal hearing, the appellant's daughter made general assertions regarding an "earlier effective date," in the context of stating that the appellant filed a claim for the cause of the Veteran's death in 1992, within one year of the Veteran's death in 1991.  To the extent these assertions pertain to a request to grant an effective date for service connection for the cause of the Veteran's death to the date of the Veteran's death in 1991, such downstream question of effective date for the grant of service connection would be assigned only following the grant of service connection for the cause of the Veteran's death at the time of implementation of service connection for the cause of death.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007) (effective date is a downstream element of a compensation claim for service connection).  If and when a grant of service connection for the cause of death is implemented in a rating decision, the appellant would have one year from the date of issuance of that decision assigning an effective date to enter a notice of disagreement with the effective date assigned.  See 38 C.F.R. § 20.302 (2011).  Such assertion of earlier effective date at this juncture is premature, before the benefit has even been granted and before an effective date has been assigned, does not raise a claim for earlier effective date; therefore, no referral for an earlier effective date is required, and no action by the RO is required regarding the assertions of effective date. 

Similarly, at the Board hearing, the appellant's daughter referenced missing records and requested that the service-connected psychosis be post-dated to the time of service on September 25, 1944 or to the Veteran's discharge from service in February 1945.  There was also a reference to "possible implied claim" for benefits in 1963.  It is unclear if this is an attempt to raise a claim for accrued benefits, including on the basis of clear and unmistakable error in some prior rating decision during the Veteran's life assigning an effective date for the grant of service connection for a psychiatric disability, or on the basis of an unadjudicated and pending claim.  The Board cannot discern a definable benefit other than the 38 U.S.C.A. § 1151 claim referred to the RO.  To the extent such potential benefits other than service connection for the cause of the Veteran's death were referenced, the appellant's daughter and the appellant's representative were advised at the Board hearing (Transcript, page 11) that the proper place to file such claims was with the RO. 

The appeal was REMANDED to the RO via the Appeals Management Center (AMC) in December 2010 for further development in the form of medical nexus opinions.  As explained below, while the medical nexus opinions were requested, the opinions received were not adequate; therefore, the appeal must again be REMANDED to the RO via the AMC.  A remand by the Board confers, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The appellant's daughter contends on the appellant's behalf that the heart disease listed as the cause of the Veteran's death was the result of his exposure to pesticides, primarily DDT, used during World War II for control of mosquitoes.  She also contends that the Veteran's exposure to malaria in service contributed to the development of heart disease.  Third, the assertion is made that the Veteran's dental disabilities sustained in service contributed to the development of heart disease.  Service connection was established for numerous teeth in 1963.  

In support of these contentions, medical evidence has been submitted on the appellant's behalf suggesting a relationship between DDT and the development of heart disease, as well as Parkinson's disease, which was also a disability from which the Veteran suffered prior to his death.  Articles that also tend to relate malaria and dental disabilities to the development of heart disease were submitted on the appellant's behalf.  

The December 2010 remand by the Board ordered that a VA examiner review the record and render opinions regarding the validity of these contentions.  As pointed out by the appellant's representative in the September 2011 written brief (informal hearing presentation), the VA examiner was to provide a complete rationale for all conclusions reached.  The claims folder was reviewed by a VA examiner in January 2011, at which time all of the questions posed by the Board in the December 2010 remand were answered in the negative; however, these negative opinions were not supported by any rationale.  For this reason, the Board finds that further RO action on the claim for service connection for the cause of the Veteran's death is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO/AMC should arrange for the relevant documents in the claims folder to be returned to the VA examiner who conducted the January 2011 review.  The VA examiner should be requested to provide a complete rationale for all conclusions reached.  The examiner should comment on the evidence submitted in support of the appellant's contentions, including medical treatise evidence.  If deemed necessary, the examiner should cite to specific medical treatises in support of the opinions offered.  

Should the examiner who conducted the January 2011 review be unavailable, the relevant documents in the claims  folder should be forwarded to another examiner who should be requested to render the following opinions: 

		A ) Is it at least as likely as not (probability 50 percent of more) that the cause of the Veteran's death is related to exposure to malaria in service?  Please discuss whether the Veteran's Parkinson's disease was related to in-service malaria exposure.  Please specifically discuss medical treatise evidence that has been submitted in support of the claim.
	
		B) Is it at least as likely as not (probability 50 percent of more) that the cause of the Veteran's death is related to exposure to the insecticide DDT in service?  Please discuss whether the Veteran's Parkinson's disease was related to in-service DDT exposure.  Please specifically discuss the 1950 Congressional testimony of Dr. Bisking regarding the potential effects of DDT on coronary artery disease and any medical treatise evidence that has been submitted in support of the claim.
	
		C) Is it at least as likely as not (probability 50 percent of more) that the cause of the Veteran's death is related to exposure to dental disabilities incurred in service for which service connection was granted in 1963?  Please discuss whether the Veteran's Parkinson's disease was related to in-service dental trauma.  Please specifically discuss any medical treatise evidence that has been submitted in support of the claim.
	
		D) What is the role of Parkinson's disease in the cause of the Veteran's death? 

As noted, the relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  The examiner should comment on the evidence submitted in support of the appellant's contentions.  If deemed necessary, the examiner should cite to specific medical treatises.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



